Citation Nr: 0937894	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-15 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a dental disorder 
for compensation purposes.

2.  Entitlement to service connection for a dental disorder 
for purposes of obtaining one-time outpatient treatment.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2000 to March 
2002.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

The Veteran has sufficiently raised a claim of entitlement to 
service connection for headaches related to inservice dental 
treatment.  This claim is referred to the RO for appropriate 
development.


FINDINGS OF FACT

1.  Prior to separation from service, the Veteran was not 
advised in writing of the eligibility requirements for 
obtaining one-time VA dental treatment.

2.  Post-service evidence indicates that the Veteran is 
missing tooth #14.

3.  The Veteran did not incur dental trauma in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1712, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2008).  

2.  The criteria for service connection for VA outpatient 
dental treatment on a one-time completion basis have been 
met.  38 U.S.C.A. §§ 1110, 1712(a)(2) (West 2002); 38 C.F.R. 
§§ 3.381, 4.150, 17.161 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Prior to the final adjudication of the instant case, the RO's 
letters, dated in December 2005 and March 2006, advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Veteran's claim was readjudicated in the April 
2007 Statement of the Case.  Further, the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim, including the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's 
service treatment records and her identified post service VA 
and private treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran was not afforded a VA examination; 
however, no evidence of a current dental disability has been 
submitted.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
see Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Historically, the Veteran served on active duty service from 
January 2000 to March 2002.  Herein, the Veteran is seeking 
service connection for a dental disorder based on service 
trauma or, alternatively, that her condition pre-existing her 
active duty service and was aggravated by such service.

In October 1999, the Veteran underwent an enlistment 
examination that did not include a dental evaluation.  
According to the resulting report, the Veteran did not 
complain of nor was she treated for a dental disorder.  See 
38 U.S.C.A. § 1111 (West 2002).

As demonstrated by a treatment report, dated in January 2000, 
the Veteran underwent initial dental processing at Fort 
Leonard Wood, Missouri.  The results of this processing were 
not associated with the Veteran's claims file.

In February 2000, the Veteran complained of pain in tooth 
#14.  Upon examination, the diagnosis was pulpal necrosis 
with buccal sinus tract.  The Veteran then underwent a total 
pulpectomy.

In March 2000, it was discovered that there was a crack 
between the filling and tooth in tooth #14.  In May 2000, the 
Veteran was seen at the Budge Dental Clinic at Fort Sam 
Houston, Texas, with complaints of part of the filling in 
tooth #14 being loose and that this tooth bothered her when 
she chewed.  The Veteran expressed a desire to have a 
temporary filling, but left for a test before this treatment 
could be accomplished.  On July 13, 2000, the Veteran 
presented at sick call with feelings of pressure in tooth 
#14.  Two weeks later, on July 27, the Veteran underwent an 
endodontic procedure on tooth #14.

Treatment reports dated after July 2000 demonstrate ongoing 
treatment for tooth #14, including replacement of temporary 
fillings; radiological examinations that demonstrated bone 
loss between the roots of tooth #14; and, ultimately, gum 
surgery and extraction of the tooth in August 2001.  The 
Veteran's service treatment records do not include any 
entries for dental treatment after the extraction.

In February 2002, a Physical Evaluation Board (PEB) was 
convened to ascertain the Veteran's fitness to continue 
serving on active duty service due to ongoing issues with 
bilateral shin splints.  The PEB determined that the 
Veteran's functional limitations in maintaining the 
appropriate level of mobility rendered her medically unfit to 
perform the duties required by her rank and specialty.  The 
Veteran was discharged from active duty service in March 
2002.

In September 2005, the Veteran submitted her claim of 
entitlement to service connection for a dental disorder 
wherein she asserted that the she broke the filling in tooth 
#14 while eating a cracker that was included in her Meal 
Ready to Eat (MRE).  The Veteran asserted that when she was 
first seen for treatment for her tooth, she was given 
antibiotics for an abscess and that a root canal was 
performed.  After the Veteran completed basic training, she 
was transferred to Fort Sam Houston, Texas, for Advanced 
Infantry Training.  While at Fort Sam Houston, the Veteran 
asserted that she underwent another root canal, which did not 
alleviate her symptoms of pain and headaches.  While at Fort 
Riley, Kansas, the Veteran asserted that she again sought 
treatment for her tooth, and that her tooth was ultimately 
extracted due to bone loss.  The Veteran alleged that the 
doctor that performed the extraction informed her that she 
would need a bone graph.  The Veteran claimed that, because 
she was discharged from active duty service due to her 
bilateral shin splints, she never received the treatment 
necessary to remedy her dental disorder.

The Veteran submitted post-service records from a private 
dentist, dated in May 2005, including an x-ray showing the 
absence of the Veteran's tooth #14.

In her September 2006 Notice of Disagreement, the Veteran 
asserted that the inservice incident involving the MRE 
cracker constituted service trauma and that, based upon this 
trauma, she should be granted service connection for a dental 
disorder.

Preliminarily, the Board notes that VA is required to 
consider claims under all applicable provisions of law and 
regulation whether or not the applicable provision is 
specifically raised.  See Douglas v. Derwinski, 2 Vet. App. 
435, 440 (1992) (en banc); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, liberally construing the 
Veteran's statements as required by 38 C.F.R. § 20.202 
(2008), the Board finds that she has perfected appeals for 
the issues of service connection for a dental condition, both 
for purposes of compensation, and for purposes of VA 
outpatient dental treatment.  Thus, both issues will be 
addressed in this decision.  See Mays v. Brown, 5 Vet. App. 
302 (1993).

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions, such as 
impairment of the mandible, loss of a portion of the ramus, 
and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  
Compensation is available for loss of teeth if such is due to 
loss of substance of body of maxilla or mandible, only if 
such bone loss is due to trauma or osteomyelitis, and not to 
the loss of the aveolar process as a result of periodontal 
disease, as such loss is not considered disabling.  Id. at 
Note.  

As set forth above, the medical evidence of record does not 
show that the Veteran currently has any dental disability for 
VA compensation purposes.  The Veteran submitted post-service 
evidence that her tooth #14 is still missing, but has not 
submitted evidence of a current diagnosis of dental disorder, 
such as osteomyelitis or osteoradionecrosis of the maxilla or 
mandible; loss of the mandible, maxilla, ramus, or coronoid 
process; loss of the hard palate, not replaceable by 
prosthesis; nonunion of the mandible; or limited motion of 
the temporomandibular articulation, which was incurred in 
service.  See 38 C.F.R. §§ 3.381, 4.150.  Under these 
circumstances, service connection for a dental disability for 
VA compensation purposes is not warranted.  As noted, 
replaceable missing teeth are not considered disabling for VA 
compensation purposes.  See 38 C.F.R. § 3.381(a); see also 38 
C.F.R. § 4.150.

In this case, the Veteran is also seeking service connection 
for a missing tooth for the purposes of entitlement to VA 
outpatient dental treatment.  As noted above, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 3.381, 4.150.  In the instant case, the 
service treatment records show that the Veteran had chronic 
periodontal disease in service, which resulted in bone loss 
between the roots of tooth #14; and, ultimately, gum surgery 
and extraction of the tooth in August 2001.  As the 
extraction of tooth #14 was performed after more than 180 
days of active military service, service connection is 
warranted for the purpose of establishing eligibility for 
outpatient dental treatment.

As determined above, the Veteran's missing tooth #14 is 
service-connected for determining eligibility for VA 
outpatient treatment purposes, but is not service-connected 
for compensation purposes.


A veteran will be eligible for Class I VA outpatient 
treatment if he or she has an adjudicated compensable 
service-connected dental condition.  38 U.S.C.A. 
§ 1712(b)(1)(A); 38 C.F.R. § 17.161(a).  As set forth above, 
the Board has determined that the Veteran does not currently 
have an adjudicated service-connected compensable dental 
condition.  Thus, she does not qualify for VA outpatient 
treatment of a Class I basis. 

Class II eligibility extends to veterans having a 
noncompensable service-connected dental condition that was in 
existence at the time of discharge from active service.  If 
certain specified criteria are met, veterans may utilize 
outpatient dental services and treatment as reasonably 
necessary for the one-time correction of the 
service-connected noncompensable condition.  38 U.S.C.A. § 
1712(a)(1); 38 C.F.R. § 17.161(b)(1)(i).  This eligibility 
extends to veterans if the veteran served on active duty 
during the Persian Gulf War for more than 90 days, or another 
period of service of not less than 180 days; the application 
is made within 180 days after discharge; the certificate of 
discharge or release must not bear a certification that the 
veteran was provided a complete dental examination and all 
appropriate dental treatment indicated within the 90-day 
period immediately before discharge; and a VA dental 
examination must be completed within six months after 
discharge, unless delayed through no fault of the veteran.  
38 C.F.R. § 17.161(b)(1)(i)(A), (B), (C), (D).

In this case, the Veteran served more than 90 days during the 
Persian Gulf War and her certificate of discharge bears a 
certification that the veteran was not provided a complete 
dental examination within the 90-day period immediately 
before discharge.  Accordingly, the Board finds that the 
Veteran had the requisite service and was not provided with a 
complete dental examination prior to service.  Id. at (A), 
(C).  

In this case, the Veteran was discharged in March 2002 and 
submitted the claim at issue herein in September 2005.  
Accordingly, her claim was not made within the required 180 
days after discharge.  Id. at (B).  However, the relevant 
Service Secretary must provide veterans at the time of their 
discharge a written explanation as to the criteria for 
determining eligibility for VA outpatient treatment for 
service-connected dental conditions or disabilities.  38 
U.S.C.A. § 1712(a)(2).  Moreover, a veteran's service records 
must also include a signed acknowledgement that he or she was 
provided with written notice of this restriction.  Id.  Where 
the relevant Service Secretary has failed to comply with this 
notification provision, the application time limit does not 
begin to run.  38 U.S.C.A. § 1712(a)(1)(B)(iii); 38 C.F.R. 
§ 17.161(b)(1)(i)(B); Mays, 5 Vet. App. at 306.  After a 
longitudinal review of the Veteran's claims file, the Board 
was unable to locate either written documentation that the 
Veteran was informed of the eligibility criteria or a signed 
acknowledgement that she received such notice.  As such, the 
time restriction for filing her application has yet to begin.  
Mays, 5 Vet. App. at 306.  Consequently, the Board finds that 
the Veteran's claim at issue herein is timely.  38 C.F.R. 
§ 17.161(b)(1)(i)(B).

Furthermore, due to the Service Secretary's failure to comply 
with the notification provisions of 38 U.S.C.A. § 1712(b)(2), 
the Veteran's completion of a VA dental examination within 
six months after discharge, was "delayed through no fault of 
the veteran."  38 C.F.R. § 17.161(b)(1)(i)(D); Mays, 5 Vet. 
App. at 306.  

As the Veteran has met the requisite criteria for outpatient 
dental services and treatment that is reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, she is eligible for Class II VA 
outpatient treatment.

Further, veterans having a service-connected noncompensable 
dental condition determined to be the result of combat wounds 
or other service trauma will be eligible for VA dental care 
on a Class II (a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 
C.F.R. § 17.161(c).  For these purposes, the term "service 
trauma" is defined as an "injury or wound violently 
produced while the veteran was in the armed forces."  
Neilson v. Shinseki, 23 Vet. App. 56, 60 (2009); see also 
VAOPGCPREC 5-97, 62 Fed. Reg. 15, 566 (1997).  The 
significance of a finding that a noncompensable service-
connected dental condition is due to dental trauma, as 
opposed to other causes, is that VA provides any reasonably 
necessary dental treatment, without time limitations, for 
conditions which are attributable to the service trauma, 
whereas other service-connected noncompensable dental 
conditions are typically subject to limitations of one-time 
treatment and timely application after service.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161.

The evidence of record does not indicate, nor does the 
Veteran contend, that her current missing tooth was the 
result of a combat wound.  Although the Veteran's service 
treatment records are not supportive of her contention that 
she broke a filling as the result of biting into a MRE 
cracker, even if accepted as true, the Board finds that this 
does not constitute an "injury or wound violently 
produced."  Further, the Veteran neither contended, nor do 
her service treatment records support, a finding of service 
trauma resulting in a missing tooth other than the alleged 
cracker incident.  Consequently, the Board finds that the 
Veteran is not eligible for Class II(a) VA outpatient 
treatment.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 
17.161(c).

Other categories of eligibility, Class II (b) or (c), extend 
to veterans having a service-connected noncompensable dental 
condition or disability and who were detained or interned as 
prisoners of war.  38 C.F.R. § 17.161 (d), (e).  Class III 
eligibility, which extends to those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).

Applying the facts in this case to the criteria set forth 
above, the Board finds that none of the above eligibility 
criteria have been met.  The evidence does not show, nor does 
the Veteran contend, that she was a prisoner of war, has a 
dental condition clinically determined to be complicating a 
medical condition currently being treated by VA, is in 
receipt of a 100 percent service-connected disability rating, 
or is a Chapter 31 vocational rehabilitation trainee.

In sum, after careful review of the record, the Board finds 
that service connection for a dental disability for VA 
compensation purposes is not warranted.  The Board further 
finds that service connection for purposes of eligibility to 
receive Class II VA outpatient dental treatment is warranted.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a dental disability for purposes of 
eligibility to receive Class II VA outpatient dental 
treatment is granted.

Service connection for a dental disability for VA 
compensation purposes is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


